          Case 1:19-cr-00561-LAP Document 225 Filed 12/16/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

_________________________________

United States of America,

v.                                                                NOTICE OF MOTION

Steven Donziger                                                   19-cr-561 (LAP)

                     Defendant.
_________________________________

                                    NOTICE OF MOTION

         PLEASE TAKE NOTICE that upon the annexed Declaration of Rhidaya S. Trivedi, the

Memorandum of Law in Support, and all of the prior proceedings had herein, the defendant will

move this Court at the Courthouse, located at 500 Pearl Street, New York, NY 10007 at 9:30 in

the am, on the 4th day of January 2021, or as soon as counsel can be heard for an order:

         Dismissing Counts 1, 2, and 3 of the Court’s July 31, 2019 Order to Show Cause.




Dated:          New York, NY
                December 16, 2020


                                                            _________/s/__________
                                                            RHIDAYA TRIVEDI
                                                            RONALD L. KUBY
                                                            Law Office of Ronald. L Kuby
                                                            119 West 23rd Street, Suite 900
                                                            New York, NY 10011
                                                            212-529-0223
                                                            rhiyatrivedi@gmail.com
